DETAILED ACTION
1.	This communication is in response to the RCE filed on 5/23/2022. Claims 1-2, 5-20 are pending and have been examined. Claims 3-4 are cancelled.
2.	 All previous objections and rejections directed to the applicant’s disclosure and claims not discussed in this Office action have been withdrawn by the examiner.
Reasons for Allowance
3.	Claims 1-2, 5-20 are allowable. The following is the examiner’s statement of reason for allowance:
The closest prior art of record cited are: Weinstein, et al. (US 20150039299; Title: Context-based speech recognition), Mahoney (US 6813341; Title: Voice activated/voice responsive item locator), and Elshout (US 20070005370; Title: Voice-activated control system).
In particular, WEINSTEIN teaches: [0037] “Fig. 1B .. a computing system 172 that inputs the context information 126 .. to a statistical classifier 174. The computing system 172 then selects a speech recognition model 176 based on the output of the statistical classifier 174. The speech recognition model 176 may be a particular speech recognition model that corresponds to a language and/or an accent of the speaker 102. For example, the output of the statistical classifier 174 may identify a particular speech recognition model from a collection of speech recognition models, each of which corresponds to a different language (e.g., English, Japanese, or Spanish), and/or accent (e.g., American English, British English, or Indian English) ..” [0041] “The computing system 172 then generates a transcription from the acoustic feature vectors 122 using the selected speech recognition model ..” [0094] “the output of the neural network can indicate a likelihood that the feature vector .. corresponds to a particular phonetic unit, and the candidate transcription can be determined based on this likelihood <read on ‘selection score’ and ‘selection target’> ..” [0041] “The transcription 160 may then be transmitted back to the client device 110 via the network 130” and [0109] “to control the operation of, data processing apparatus <read on selected ‘operation target device’>”
MAHONEY teaches: [col. 8, lines 58-67] “the voice data is sent to interpretation 67 <read on user’s intention>. If it is understood 69, an action 75 of process and feedback function 77 is performed. Additionally, signal 79 prompts user 71. Likewise, if the interpretation is not understood 69, user 71 is prompted and via signal 73 ..” and [col. 7, lines 43-51] “recognition/non-recognition response 7 results from processing the user inputs to central processor 1, and audio and/or video response unit(s) 9 provide feedback 11 to the user, either by answering the inquiry, conditionally defaulting, e.g., asking for a repeat or a restate the question ..”
ELSHOUT teaches: [Abstract] “A voice activated control system that uses a microphone to accept verbal commands from the user to control a plurality of electronic and electric devices such as a TV, DVD player, stereo receiver, projector, security system, sprinkler system, computer and the like .. It then allows for the user to assign one or more commands of any stored type to a virtually unlimited number of unique voice commands for controlling the plurality electronic and electric devices.”
None of the references either alone or in combination thereof teaches the specific combination of limitations stated in the amended independent claims. Detailed rationale for the previous 35 USC 103 rejections can be found in the previous Office actions.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on 571-272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/		6/3/2022Primary Examiner, Art Unit 2659